Title: To James Madison from Benjamin Waterhouse, 18 June 1816
From: Waterhouse, Benjamin
To: Madison, James



Sir
Cambridge, 18th. June, 1816

Finding that Mesrs. Rowe & Hooper are about sending you a copy of "a Journal of a young man of Massachusetts," who was captured by the British, and confined during the war at Halifax, at Chatham, and at Dartmoor, I cannot refrain, because I think it is proper, from giving you more information relative to its publication, than what appears on the face of the book.
This smart young man put his manuscript Journal into my hands, when I questioned him on each and every part of it, and feel satisfied of its authenticity.  At his request, and at the request of the printers, I undertook to prepare this narrative for the eye of the American and British public.  The raw material is here worked up into one uniform warp, woof and coloring; making, I hope, no bad specimen of American manufacture.  Or to change the figure, the young surgeon brought me all the stones and the bricks, while I designed, and built up the structure, finding the mortar, or connecting material.  Alexander Selkirk, who resided several years on a desert Island, put his manuscript into the hands of the famous Daniel De Foe, who out of it made the renowned history of Robinson Crusoe.  This book may in some measure resemble it, provided De Foe never suppressed or added any important facts.  I believe every representation in this little book to be true; but the painter, aiming to make an agreeable picture, has used a free and rapid brush, which now and then betrays marks of an incorrect manner, without ever once violating the truth of the story.
This production was the amusement of my lonesome evenings, during the last winter; and was sent to the press without ever reviewing a paragraph a line of it.
Sentiments of respect and ideas of propriety forbad me to allow the book to be presented to you, without this explanation; although the public have no idea of the painter.  I remain, dear Sir, with a high degree of respect, your obedient servant

Benjamin Waterhouse

